     Case 3:20-cv-01345-CAB-AHG Document 11 Filed 03/08/21 PageID.100 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    JOHN IVY,                                              Case No.: 3:20-cv-01345-CAB-AHG
      CDCR #AG-0930,
12
                                            Plaintiff,       ORDER DISMISSING CIVIL
13                                                           ACTION FOR FAILING TO STATE
                          vs.                                A CLAIM PURSUANT TO
14
      C/O P. WINGO, Correctional Officer;                    28 U.S.C. § 1915(e)(2)(B) AND
15    K. COTTRELL, Correctional Hearing Lt.;                 § 1915A(b) AND FOR FAILING
      S. ANDERSON, Chief Disciplinary                        TO PROSECUTE IN COMPLIANCE
16
      Officer; M. POLLARD, Warden,                           WITH COURT ORDERS
17                                                           REQUIRING AMENDMENT
                                     Defendants.
18
19
20         Plaintiff John Ivy, incarcerated at Richard J. Donovan Correctional Facility (“RJD”)

21   in San Diego, California, is proceeding pro se in this civil rights action, filed pursuant to

22   42 U.S.C. § 1983. In his Complaint, Ivy claimed several RJD officials violated his First,

23   Eighth, and Fourteenth Amendment rights after a contraband phone was discovered in his

24   cell on June 26, 2019. See Compl., ECF No. 1 at 3‒7. Ivy alleged Defendants conspired

25   and retaliated against him and violated his right to due process by employing “illegal policy

26   procedures” during the disciplinary proceedings that followed discovery of the contraband

27   phone. Id. He sought declaratory relief, general and punitive damages according to proof,

28   and demanded a jury trial. Id. at 8.

                                                         1
                                                                                3:20-cv-01345-CAB-AHG
     Case 3:20-cv-01345-CAB-AHG Document 11 Filed 03/08/21 PageID.101 Page 2 of 3



 1   I.    Procedural Background
 2         On September 24, 2020, the Court granted Ivy’s Motion to Proceed IFP, conducted
 3   its mandatory initial screening of his Complaint, and dismissed it sua sponte for failing to
 4   state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). See ECF No. 4. The
 5   Court also granted Ivy leave to amend and directed him to file an Amended Complaint that
 6   addressed all the deficiencies of pleading it identified within 45 days. Id. at 18; see also
 7   Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc) (“[A] district court should
 8   grant leave to amend even if no request to amend the pleading was made, unless it
 9   determines that the pleading could not possibly be cured.”) (citations omitted)). Ivy was
10   further cautioned that if he did not “take advantage of the opportunity to fix his complaint,
11   [the] court [would] convert the dismissal of the complaint into a dismissal of the entire
12   action.” See ECF No. 4 at 18 (quoting Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir.
13   2005)).
14         On November 6, 2020, well before his Amended Complaint was due, Ivy filed a
15   motion requesting a 90-day extension of time. See ECF No. 7. The Court granted Ivy’s
16   Motion in part—giving him until December 23, 2020 to amend. See ECF No. 8. Ivy failed
17   to comply, and instead, on January 6, 2021, filed a second motion seeking an extension of
18   time. See ECF No. 9. The Court also granted that motion, and directed Ivy to file his
19   Amended Complaint on or before February 5, 2021—essentially giving him the full 90
20   ninety-day extension he first requested. See ECF No. 10.
21         More than a month has elapsed since Ivy’s Amended Complaint was due, and a full
22   five months have passed since the Court first dismissed his original Complaint on
23   September 24, 2020. But Ivy has still failed to file an Amended Complaint, and has not
24   requested additional extension of time in which to do so. “The failure of the plaintiff
25   eventually to respond to the court’s ultimatum–either by amending the complaint or by
26   indicating to the court that [he] will not do so–is properly met with the sanction of a Rule
27   41(b) dismissal.” Edwards v. Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
28   ///
                                                   2
                                                                              3:20-cv-01345-CAB-AHG
     Case 3:20-cv-01345-CAB-AHG Document 11 Filed 03/08/21 PageID.102 Page 3 of 3



 1   II.   Conclusion and Order
 2         Accordingly, the Court DISMISSES this civil action in its entirety based on Ivy’s
 3   failure to state a claim upon which § 1983 relief can be granted pursuant to 28 U.S.C.
 4   § 1915(e)(2)(B) and § 1915A(b), and his failure to prosecute pursuant to Fed. R. Civ. P.
 5   41(b) in compliance with the Court’s September 24, 2020, November 9, 2020, and January
 6   6, 2021 Orders.
 7         The Court further CERTIFIES that an IFP appeal would not be taken in good faith
 8   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk of the Court to enter a final
 9   judgment of dismissal and to close the file.
10          IT IS SO ORDERED.
11   Dated: March 8, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
                                                                          3:20-cv-01345-CAB-AHG
